      Case: 1:19-cv-08040 Document #: 21 Filed: 01/28/20 Page 1 of 2 PageID #:93




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


  WILL MOFFETT and CURTIS BOWERS,
  on behalf of themselves and all other
  persons similarly situated,
  known and unknown

                    Plaintiffs,                        No. 19-CV-08040

             v.

  HC AURORA, LLC and PENN
  NATIONAL GAMING, INC.

                    Defendants.


       JOINT MOTION FOR ENTRY OF AGREED CONFIDENTIALITY ORDER

        Plaintiffs, Will Moffett (“Moffett”) and Curtis Bowers (“Bowers”), and Defendants, HC

Aurora, LLC (“HC Aurora”) and Penn National Gaming, Inc. (“Penn National,” and together with

Moffett, Bowers, and HC Aurora, the “Parties”), through their respective attorneys, jointly move

this Honorable Court pursuant to Fed. R. Civ. P. Rule 26(c), for entry of an Agreed Confidentiality

Order, stating as follows:

        1.        The Parties have prepared a proposed Agreed Confidentiality Order, a copy of

which is attached to this Joint Motion as Exhibit A. A redline showing all deviations from the

Court’s Model Confidentiality Order is attached to this Joint Motion as Exhibit B.

        2.        Good cause exists for entry of the proposed Agreed Confidentiality Order. The

Parties are beginning to gather and exchange potentially relevant documents and information

which may be subject to the Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1 et seq.,

and/or contain non-public, proprietary, and/or confidential information, requiring the safeguards

afforded in the proposed Agreed Confidentiality Order.


26620202.3
      Case: 1:19-cv-08040 Document #: 21 Filed: 01/28/20 Page 2 of 2 PageID #:93




        3.     The proposed Agreed Confidentiality Order is limited in scope and protects the

dissemination and disclosure of confidential information for good cause and in furtherance of

legitimate confidential and proprietary interests.

        4.     The Parties agree to entry of the proposed Agreed Confidentiality Order.

        WHEREFORE, the Parties respectfully request that the Court enter the attached Agreed

Confidentiality Order, Ex. A, and grant any other relief this Court deems fair and just.


 Dated: January 28, 2020                                 Respectfully submitted,

 WILL MOFFETT and CURTIS                                 HC AURORA, LLC and PENN
 BOWERS, on behalf of themselves and                     NATIONAL GAMING, INC.
 all other persons similarly situated

 /s/ Andrew D. Schlichter                                /s/ Zachary R. Clark
 One of Their Attorneys                                  One of Their Attorneys

 Andrew D. Schlichter (with permission)                  Daniel R. Saeedi
 Jerome J. Schlichter                                    Allison E. Czerniak
 Alexander L. Braitberg                                  Zachary R. Clark
 SCHLICHTER BOGARD & DENTON, LLP                         TAFT STETTINIUS & HOLLISTER, LLP
 100 South Fourth Street, Suite 1200                     111 E. Wacker Drive, Suite 2800
 St. Louis, Missouri 63102                               Chicago, IL 60601
 Tel: 314.621.6115                                       Tel: 312.527.4000
 aschlichter@uselaws.com                                 Fax: 312.966.8584
 jschlichter@uselaws.com                                 dsaeedi@taftlaw.com
 abraitberg@uselaws.com                                  aczerniak@taftlaw.com
                                                         zclark@taftlaw.com
 Attorneys for Plaintiffs
                                                         Attorneys for Defendants




                                                     2
26620202.3
